Citation Nr: 1721548	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and whether the claim may be allowed.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disorder, and whether the claim may be allowed.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle condition, and whether the claim may be allowed. 

4. Entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2001, with limited motion, to include separate ratings in excess of 10 percent prior to and after January 29, 2016 for residuals of semilunar cartilage removal, instability, and recurrent subluxation, and a separate noncompensable rating for a right knee scar, effective January 13, 2009.

5. Entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1981 to December 1984. He thereafter served in the Reserve Component.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran's appeal has a rather complicated procedural history and there are several issues undergoing additional development at the RO level. Only the relevant portions of the current appeal will be discussed below.

The Veteran has presented testimony at Decision Review Officer Hearings at the RO in January 2003, November 2004, and June 2007. He also testified before a Member of the Board at a Travel Board hearing in September 2005. After that Board member retired, the Veteran presented testimony at a video conference hearing before a different Veterans Law Judge in August 2012. Transcripts of these hearings are associated with the claims file. In a March 2017 letter, the Veteran was informed that the Veterans Law Judge who presided over the August 2012 hearing retired and offered the Veteran the option of having a new hearing. In April 2017, the Veteran responded that he did not wish to appear at another Board hearing and to proceed with the adjudication of his appeal. 

In February 2006, February 2008, and February 2010 the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for additional development. In March 2013, the Board among other things, granted a 30 percent rating, but no higher, for the Veteran's right knee disability from October 1, 2001, and remanded his other claims of service connection that are not applicable to this appeal.

As to the claim for an increased rating for a right knee disability from October 1, 2001, the Veteran appealed the Board's March 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2013 order, granted a Joint Motion for Remand by the parties to vacate the Board's decision to the extent that it denied initial ratings in excess of 30 percent for a right knee disability from October 1, 2001. The Court then remanded the case to the Board for compliance with the terms of the Joint Motion. The Joint Motion for Remand also stated that the Veteran's claim for a higher rating for his right knee disability incorporated a claim for extension of the temporary total rating beyond September 30, 2001, and that under the "law of the case" doctrine the Board is compelled to take jurisdiction over the issue.

In June 2014, the Board remanded the claims for a higher rating for a right knee disorder and for extension of the temporary total rating in order to undertake the development required by the Joint Motion for Remand.

In November 2015, the Board denied service connection for bilateral pes planus, claimed as bilateral fallen arches, left leg nerve entrapment, and left foot plantar fasciitis, and remanded the issues listed on the title page for additional development. During development, the RO issued a July 2016 rating decision which granted a separate 10 percent evaluation for right knee residuals of semilunar cartilage removal, instability, and recurrent subluxation, effective January 29, 2016 and entitlement to service connection for a right knee scar, with an evaluation of 0 percent, effective January 13, 2009. As the Veteran's appeal, at least in part, concerns his right knee, the Board has incorporated the July 2016 rating decision into the present appeal. The issues have since returned to the Board for additional consideration and have been characterized as such to reflect the recent developments. 

The Board observes that the Veteran appealed the Board's November 2015 denial of the 3 service connected issues of bilateral pes planus, claimed as bilateral fallen arches, left leg nerve entrapment, and left foot plantar fasciitis to the Court, which issued a Memorandum Decision in May 2017. No Court Order has been issued yet and there are several procedural requirements before the issues may be returned to the Board. Accordingly, the Board does not have jurisdiction of them at this time.
	
The issues of entitlement to service connection for a low back condition, a left ankle condition, and a right ankle condition, as well as the issue of entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2001, with limited motion, to include separate ratings in excess of 10 percent prior to and after January 29, 2016 for residuals of semilunar cartilage removal, instability, and recurrent subluxation, and a separate noncompensable rating for a right knee scar, effective January 13, 2009, and the issue of entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a May 2001 rating decision, the RO denied service connection for a low back condition and left ankle condition. The Veteran did not file a timely appeal of that decision and it became final.

2. In August 2004, the Veteran attempted to reopen his claim of entitlement to service connection for a low back condition. A June 2006 rating decision declined to reopen his claim. Although the Veteran submitted a timely notice of disagreement and a statement of the case was later issued, the Veteran did not perfect his appeal to the Board and the decision became final. 

3. In December 2007, the Veteran attempted to reopen his claim of entitlement to service connection for a left ankle condition. In February 2008, the Veteran requested to amend his attempt to reopen his left ankle condition with a supplemental claim of entitlement to service connection for a right ankle condition as well. In a June 2008 rating decision, the RO denied the Veteran's left and right ankle claims. The Veteran did not file a timely appeal of that decision and it became final.  

4. The evidence received since the June 2006 and June 2008 rating decisions became final relates to unestablished facts and raises a reasonable possibility of substantiating the claims of service connection for a low back condition, a left ankle condition, and a right ankle condition.


CONCLUSIONS OF LAW

1. A June 2006 rating decision denying the claim of entitlement to service connection for a low back condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. The evidence received since the June 2006 rating decision is new and material, and the claim of entitlement to service connection for a low back condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. A June 2008 rating decision denying the claims of entitlement to service connection for a left ankle condition and a right ankle condition is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

4. The evidence received since the June 2008 rating decision is new and material, and the claims of entitlement to service connection for a left ankle condition and a right ankle condition are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to reopen the Veteran's claims and to remand the appeal for further development, a detailed discussion regarding the VCAA is not required. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Legal Principles

In the current appeal, the Veteran contends that he suffers from a low back condition that was sustained in service. He additionally asserts that he suffers from a left and right ankle conditions, either incurred in service or secondary to his service-connected disabilities. In this regard, review of the claims file shows that service connection for a low back condition was denied by the RO in a decision dated in June 2006. Although the Veteran initially disagreed with the denial of this claim; he failed to perfect his appeal after the issuance of a statement of the case (SOC) in October 2006. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015). Similarly, service connection for the left and right ankle claims were denied in June 2008, and he failed to timely appeal the decision. Accordingly, the June 2006 and June 2008 RO decisions are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Furthermore, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lastly, service connection requires (1) the existence of a present disability, (2) in service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (1995).

Low Back Condition

As noted above, the Veteran's claim of service connection for a low back condition was last previously considered and denied in the June 2006 rating decision. The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, VA and private treatment records, service treatment records, and the Veteran's statements.

At the time of the June 2006 rating decision, the Veteran contended that he has a low back condition, which was incurred during his military service. See the Veteran's statements dated June 2000 and August 2004. 

Here, the Veteran's available service records demonstrated active service from December 1981 to December 1984, with additional service in the Reserve Component. Service treatment records documented some complaints of back pain.

Post-service treatment records documented the Veteran's additional complaints of back pain. He was prescribed medication for his chronic pain. He was noted to be a postman and walked several miles daily.

As indicated above, the June 2006 RO denial of the claim is final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1100. The Board's inquiry will therefore be directed to the question of whether any additionally received evidence bears directly and substantially upon the specific matters under consideration.

The evidence received since the June 2006 rating decision includes, among other things, a November 2007 statement from Dr. M. Dartson. In his statement, Dr. M. Dartson indicated that the Veteran has L5-S1 radiculopathy and Left C-5 radiculopathy, which were "consistent with the findings in his military medical reports from 1982-1984." Dr. M. Dartson commented that the Veteran's low back condition "occurred as a result of injuries sustained while actively in the military." Dr. M. Dartson reaffirmed his statements again in an October 2009 report. Additional VA treatment records have been added as well. This evidence contributes to a more complete picture surrounding the origin and extent of the Veteran's condition. 

Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim of service connection for a low back condition is met.

Left and Right Ankle Conditions

As noted above, the Veteran's claims of service connection for left and right ankle conditions were last previously considered and denied in the June 2008 rating decision. The evidence associated with the Veteran's claims file at the time of the last final denial included, but was not limited to, VA and private treatment records, service treatment records, and the Veteran's statements.

At the time of the June 2008 rating decision, the Veteran contended that he had left and right ankle conditions, which were incurred during his military service. He was afforded a VA examination in April 2008. The examiner noted "2 cases of right ankle sprains in the military and I do not see anything else in the [service treatment records] that indicate any other sprains." The examiner then rendered a negative nexus opinion, which was incorporated into the June 2008 rating decision. 

The evidence received since the June 2008 rating decision includes, among other things, the October 2009 statement from Dr. M. Dartson. A subsequent June 2011 statement from Dr. M. Dartson indicated that the Veteran suffered from left tarsal tunnel syndrome, which was "acquired while active in the military." Other medical records suggested a diagnosis of right tarsal tunnel syndrome as well. The Veteran attended another VA examination in October 2011, where he was diagnosed with left ankle tarsal tunnel syndrome. The examiner provided a negative nexus opinion, essentially because the Veteran's ankles were normal upon discharge from service and disagreed with Dr. M. Dartson because she did not review the Veteran's claims file. The examiner also stated that the current left and right ankle conditions were not caused or aggravated by the Veteran's service-connected knee conditions. The Board notes that the examiner only provided a diagnosis for the left ankle and no right ankle diagnosis was indicated in the report. Additional VA treatment records have been added as well. Despite the negative VA opinions, the Board finds that the overall extent of the evidence contributes to a more complete picture surrounding the origin and circumstances of the Veteran's conditions. 

Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claims of service connection for a left ankle condition and right ankle condition have been met.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle condition is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right ankle condition is reopened.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Low Back Condition

The Board has reopened the Veteran's claim of service connection for a low back condition, but finds that a VA examination is required before the claim can be decided on the merits.

VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, and (3) indicates that the claimed disability may be associated with the in service event, injury, or disease. 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86   (2006) (noting that the evidence need only "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed low back condition to include whether any radiculopathy would be related. As indicated above, the Veteran has reported and received treatment for chronic back pain. Additionally, Dr. M. Dartson has opined that the Veteran's low back condition is related to the Veteran's active service.

The Board finds that this evidence, coupled with the Veteran's consistent complaints of back pain since discharge from service triggers VA's duty to provide an examination. Therefore, on remand, the Veteran should be afforded a VA examination to obtain an etiological opinion on whether a low back condition had its onset in or is otherwise related to his service.

Left and Right Ankle Conditions

The Board has reopened the Veteran's claim of service connection for left and right ankle conditions, but finds that a new VA examination is required before the claim can be decided on the merits.

As discussed above, the Veteran's most recent and pertinent VA examination for his left and right ankle conditions occurred in October 2011. However, the Veteran's representative  has recently indicated that his examinations of record do not adequately reflect his current symptomatology. He has also suggested that medical evidence was misconstrued and that the examiner's rationale is not well supported. Finally, the Board would find it helpful to clarify any left or right ankle diagnoses. Thus, a new VA examination is thereby necessary. See Green v. Derwinski, 1 Vet. App. 121 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Right Knee Disability 

Having reviewed the record, the Board finds that the recent July 2016 rating decision assigned by the RO which granted a separate 10 percent evaluation for right knee residuals of semilunar cartilage removal, instability, and recurrent subluxation, effective January 29, 2016 and entitlement to service connection for a right knee scar, with an evaluation of 0 percent, effective January 13, 2009 potentially understates the severity of the Veteran's symptoms, and has caused additional confusion regarding effective dates and/or staged ratings of the Veteran's claim.

The RO's rating decision is at least partially based upon results from the Veteran's January 2016 VA examination. However, it is unclear to the Board how the RO arrived at the respective effective dates assigned for his right knee disability. The Board also acknowledges that the Veteran has filed a notice of disagreement as to the July 2016 rating decision and its effective dates. Additionally, the Board observes the November 2013 Court order which granted a Joint Motion for Remand by the parties to vacate the Board's decision to the extent that it denied initial ratings in excess of 30 percent for a right knee disability from October 1, 2001. In the Joint Motion, the Court discussed that other diagnostic codes were potentially applicable to the Veteran's right knee disability over separate periods of time. Given the Court's order, and recent RO rating decision assigning separate effective dates under different diagnostic codes, the Board finds that a remand is necessary for the RO to readjudicate the issue of an increased rating in excess of 30 percent, from October 1, 2001, which is the entire rating period on appeal.  This should include initial consideration of whether there was a basis for separate compensable ratings at any time during this period.

Temporary Total Rating - Right Knee

The Court has found that entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery was raised under the "law of the case" doctrine. As this claim rests at least in part on the severity of his right knee symptomatology and effective dates included in the above remand discussion, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). Remand of the temporary total rating claim is therefore required.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Thereafter, schedule the Veteran for a VA examination or examinations by an appropriate examiner to determine whether the Veteran has a low back disability and/or a right ankle and left ankle disability, and if so, whether such is related to military service or service-connected disabilities. The claims file must be made available to and be reviewed by the examiner. All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

After the review of the claims file and examination of the Veteran, the examiner should state all low back, right ankle, and left ankle disabilities found, to include any arthritic conditions thereof. 

If the examiner does not find a low back disability, right ankle disability, or left ankle disability on examination or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. 

If and only if the examiner finds that a low back disability and/or a left or right ankle disability is present, or was present at any time during the appeal period though it has since resolved, the examiner should then opine whether the Veteran's identified disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include the physical activities the Veteran engaged therein.

If such is determined to not be related to military service, the examiner should opine whether the Veteran's low back and/or left or right ankle disability is caused by his service-connected disabilities. 

The examiner should then opine whether the Veteran's low back disability and/or left or right ankle disabilities are aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, to include any symptomatology associated with those disabilities. 

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology and his statements that his ankle symptomatology is related to his service-connected knee disability. The examiner should also discuss/reconcile the prior findings of Dr. M. Dartson, as well as any other pertinent evidence of record.  

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including the issues of entitlement to a disability rating in excess of 30 percent for a right knee disability from October 1, 2001, with limited motion, to include separate ratings in excess of 10 percent prior to and after January 29, 2016 for residuals of semilunar cartilage removal, instability, and recurrent subluxation, and a separate noncompensable rating for a right knee scar, effective January 13, 2009, the effective dates of each, and the issue of entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following August 24, 2001, right knee surgery. If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


